DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 7/06/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11399025. Although the claims at issue are not identical, they are not patentably distinct from each other.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9,251,241 B2 to Howarth et al(hereafter referenced as Howarth) in view of Patent No.: US 10,235,439 B2 to Sullivan.
Regarding claim 1, Howarth discloses “a method of managing rights in a computing system”(content management database [Fig.1/item 182]), “comprising: creating a role template having a role template set of rights to resources in the computing system”(add template roles [Fig.5B]); “assigning a tenant set of rights to at least a subset of the resources to a tenant of the computing system”(when a teamspace is created, each user is assigned Zero or more roles that define what access permissions the user will have. This process creates an Access Control List (ACL) for each teamspace [Col.3/lines 27-30]), “respectively; and creating a role instance for the tenant based on the role template and assigning the role instance to the tenant”(ACL maps the permissions assigned by the roles to the underlying content management security permissions [Col.3/lines 30-32]) , “wherein: the role instance is linked to the role template in the computing system”(content management database [Fig.1/item 180] linked to Client computing device [Fig.1/item 100]).
Howarth does not explicitly disclose “the role instance includes a role instance set of rights that is an intersection of the role template set of rights and the tenant set of rights; and the role instance set of rights does not include one or more rights that are in the role template set of rights and not in the tenant set of rights.”
However, Sullivan in an analogous art teaches “the role instance includes a role instance set of rights that is an intersection of the role template set of rights and the tenant set of rights” (role template is created for each respective user Sullivan [Fig.12/item 1210] and administrator Sullivan [Fig.12/item 1208]); “and the role instance set of rights does not include one or more rights that are in the role template set of rights and not in the tenant set of rights.” (computer based system in which the role based templates are deployed within a cloud environment Sullivan [Col.4/lines 54-62]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces with  Sullivan’s managing rights in a cloud environment with in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Howarth teaches roles, and rights of a user in a teamspace cloud environment and Sullivan discloses application role templates of a respective user within a cloud environment and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “ further comprising: adding custom rights to the role instance set of rights for the tenant, the custom rights selected from the tenant set of rights for the tenant and not included in the role template set of rights” (system users may create an end to end information management process enabling them to carry real time analytics and custom data sets Sullivan [Col.8/lines 50-54]).
Regarding claim 3 in view of claim 1, the references combined disclose “further comprising: adding a new right to the tenant set of rights of the tenant, where the new right is part of the role template set of rights; and synchronizing the role instance for the tenant such that the new right is added to the role instance set of rights for the tenant” (system users may create an end to end information management process enabling them to carry real time analytics and custom data sets Sullivan [Col.8/lines 50-54]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein each right in the role template set of rights for the tenant” (role templates Sullivan[Fig.13/item 1322), “the tenant set of rights for the tenant” (roles branch out to data groups for tenants ABC1, ABC2, ABC3 Sullivan [Fig.13]), “and the role instance set of rights for the tenant is permission to access a resource in the computing system”(data access permission within cloud Sullivan [Fig.5/item 506]).

Regarding claim 8, Howarth discloses “a system for managing rights in a computing system” (content management database [Fig.1/item 182]), “the system comprising: at least one memory; and at least one processor coupled to the at least one memory, the at least one processor and the at least one memory configured to: create a role template having a role template set of rights to resources in the computing system” (add template roles [Fig.5B]); “assign a tenant set of rights to at least a subset of the resources to a tenant of the computing system, respectively” (when a teamspace is created, each user is assigned Zero or more roles that define what access permissions the user will have. This process creates an Access Control List (ACL) for each teamspace [Col.3/lines 27-30]); “and create a role instance for the tenant based on the role template and assigning the role instance to the tenant” (ACL maps the permissions assigned by the roles to the underlying content management security permissions [Col.3/lines 30-32]), “wherein: the role instance is linked to the role template in the computing system” (content management database [Fig.1/item 180] linked to Client computing device [Fig.1/item 100]).
Howarth does not explicitly disclose “the role instance includes a role instance set of rights that is an intersection of the role template set of rights and the tenant set of rights; and the role instance set of rights does not include one or more rights that are in the role template set of rights and not in the tenant set of rights.”
However, Sullivan in an analogous art teaches “the role instance includes a role instance set of rights that is an intersection of the role template set of rights and the tenant set of rights” (role template is created for each respective user Sullivan [Fig.12/item 1210] and administrator Sullivan [Fig.12/item 1208]); “and the role instance set of rights does not include one or more rights that are in the role template set of rights and not in the tenant set of rights.” (computer based system in which the role based templates are deployed within a cloud environment Sullivan [Col.4/lines 54-62]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces with  Sullivan’s managing rights in a cloud environment with in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Howarth teaches roles, and rights of a user in a teamspace cloud environment and Sullivan discloses application role templates of a respective user within a cloud environment and both are from the same field of endeavor.
Regarding claim 9 in view of claim 8, the references combined disclose “wherein the at least one processor and the at least one memory are further configured to: add custom rights to the role instance set of rights for the tenant, the custom rights selected from the tenant set of rights for the tenant and not included in the role template set of rights” (system users may create an end to end information management process enabling them to carry real time analytics and custom data sets Sullivan [Col.8/lines 50-54]).
Regarding claim 10 in view of claim 8, the references combined disclose “wherein the at least one processor and the at least one memory are further configured to: add a new right to the tenant set of rights of the tenant, where the new right is part of the role template set of rights; and synchronize the role instance for the tenant such that the new right is added to the role instance set of rights for the tenant” (system users may create an end to end information management process enabling them to carry real time analytics and custom data sets Sullivan [Col.8/lines 50-54]).
Regarding claim 14 in view of claim 8, the references combined disclose “wherein each night in the role template set of rights for the tenant” (role templates Sullivan[Fig.13/item 1322), “the tenant set of rights for the tenant, and the role instance set of rights for the tenant is permission to access a resource in the computing system.” (data access permission within cloud Sullivan [Fig.5/item 506]).
Regarding claim 15, Howarth discloses “a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: create a role template having a role template set of rights to resources in a computing system” (add template roles [Fig.5B]); “assign a tenant set of rights to at least a subset of the resources to a tenant of the computing system, respectively” (when a teamspace is created, each user is assigned Zero or more roles that define what access permissions the user will have. This process creates an Access Control List (ACL) for each teamspace [Col.3/lines 27-30]); “and create a role instance for the tenant based on the role template and assigning the role instance to the tenant” (ACL maps the permissions assigned by the roles to the underlying content management security permissions [Col.3/lines 30-32]), “wherein: the role instance is linked to the role template in the computing system” (content management database [Fig.1/item 180] linked to Client computing device [Fig.1/item 100]).
Howarth does not explicitly disclose “the role instance includes a role instance set of rights that is an intersection of the role template set of rights and the tenant set of rights; and the role instance set of rights does not include one or more rights that are in the role template set of rights and not in the tenant set of rights.
However, Sullivan in an analogous art teaches “the role instance includes a role instance set of rights that is an intersection of the role template set of rights and the tenant set of rights” (role template is created for each respective user Sullivan [Fig.12/item 1210] and administrator Sullivan [Fig.12/item 1208]); “and the role instance set of rights does not include one or more rights that are in the role template set of rights and not in the tenant set of rights.” (computer based system in which the role based templates are deployed within a cloud environment Sullivan [Col.4/lines 54-62]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces with  Sullivan’s managing rights in a cloud environment with in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Howarth teaches roles, and rights of a user in a teamspace cloud environment and Sullivan discloses application role templates of a respective user within a cloud environment and both are from the same field of endeavor.
Regarding claim 16 in view of claim 15, the references combined disclose “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: add custom rights to the role instance set of rights for the tenant, the custom rights selected from the tenant set of rights for the tenant and not included in the role template set of rights” (system users may create an end to end information management process enabling them to carry real time analytics and custom data sets Sullivan [Col.8/lines 50-54]).
Regarding claim 17 in view of claim 15, the references combined disclose “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: add a new right to the tenant set of rights of the tenant, where the new right is part of the role template set of rights; and synchronize the role instance for the tenant such that the new right is added to the role instance set of rights for the tenant.” (system users may create an end to end information management process enabling them to carry real time analytics and custom data sets Sullivan [Col.8/lines 50-54]).


6.	Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9,251,241 B2 to Howarth et al (hereafter referenced as Howarth), in view of Patent No.: US 10,235,439 to Sullivan et al (hereafter referenced as Sullivan), in further view of Pub.No.: US 2015/0025960 A1 to Gadamsetty et al (hereafter referenced as Gadamsetty)
Regarding claim 4 in view of claim 1, the references combined disclose “further comprising: removing a selected right from the tenant set of rights of the tenant” (Remove feeder allows for removal of a selected right Sullivan[Fig.11/item 1118]), “where the selected right is part of the role instance set of rights for the tenant” (selected rights are part of multi-tenant environment of the data ESP system which supports single deployment for a first tenant Sullivan [Col.7/lines 8-13]). 
Neither Howarth not Sullivan explicitly disclose “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant.” 
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 5 in view of claim 1, the references combined disclose “further comprising: adding a new right to the role template set of rights, where the new right is part of the tenant set of rights for the tenant” (add new custom configuration right [Fig16]).
Neither Howarth nor Sullivan explicitly disclose “and synchronizing the role instance of the tenant such that the new right is added to the role instance set of rights for the tenant.”
However, Gadamsetty in an analogous art discloses “and synchronizing the role instance for the first tenant such that the new right is added to the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty [Fig.26] in which A database system may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty [par.0407]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.

Regarding claim 6 in view of claim 1, the references combined disclose “further comprising: removing a selected right from the role template set of rights” (Remove feeder allows for removal of a selected right [Fig.11/item 1118]). 
Neither Howarth nor Sullivan explicitly disclose “and synchronizing the role instance of the tenant such that the selected right is removed from the role instance set of rights of the tenant.”
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 11 in view of claim 8, the references combined disclose “wherein the at least one processor and the at least one memory are further configured to: remove a selected right from the tenant set of rights of the tenant” (Remove feeder allows for removal of a selected right Sullivan[Fig.11/item 1118]), “where the selected right is part of the role instance set of rights for the tenant” (selected rights are part of multi-tenant environment of the data ESP system which supports single deployment for a first tenant Sullivan [Col.7/lines 8-13]). 
 Neither Howarth not Sullivan explicitly disclose “and synchronize the role instance of the tenant such that the selected right is removed from the role instance set of rights for the tenant.”
However, Gadamsetty in an analogous art teaches “and synchronize the role instance of the tenant such that the selected right is removed from the role instance set of rights for the tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 12 in view of claim 8,  The system of claim 8, wherein the at least one processor and the at least one memory are further configured to: add a new right to the role template set of rights, where the new right is part of the tenant set of rights for the tenant” (add new custom configuration right [Fig16])
Neither Howarth nor Sullivan explicitly disclose “and synchronize the role instance of the tenant such that the new right is added to the role instance set of rights for the tenant.”
Neither Howarth nor Sullivan explicitly disclose “and synchronizing the role instance of the tenant such that the new right is added to the role instance set of rights for the tenant.”
However, Gadamsetty in an analogous art discloses “and synchronizing the role instance of the tenant such that the new right is added to the role instance set of rights for the tenant.” (a group based synchronization process Gadamsetty [Fig.26] in which A database system may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty [par.0407]).


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 13 in view of claim 8, the references combined disclose “ wherein the at least one processor and the at least one memory are further configured to: remove a selected right from the role template set of rights” (Remove feeder allows for removal of a selected right [Fig.11/item 1118]).
 Neither Howarth nor Sullivan explicitly disclose “and synchronize the role instance of the tenant such that the selected right is removed from the role instance set of rights of the tenant.” 
However, Gadamsetty in an analogous art teaches “and synchronize the role instance of the tenant such that the selected right is removed from the role instance set of rights of the tenant”  (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 18 in view of claim 15, the references combined disclose “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: remove a selected right from the tenant set of rights of the tenant” (Remove feeder allows for removal of a selected right Sullivan[Fig.11/item 1118]), “where the selected right is part of the role instance set of rights for the tenant” (selected rights are part of multi-tenant environment of the data ESP system which supports single deployment for a first tenant Sullivan [Col.7/lines 8-13]).
Neither Howarth not Sullivan explicitly disclose “and synchronize the role instance of the tenant such that the selected right is removed from the role instance set of rights for the tenant” 
However, Gadamsetty in an analogous art teaches “and synchronize the role instance of the tenant such that the selected right is removed from the role instance set of rights for the tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 19 in view of claim 15, the references combined disclose “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: add a new right to the role template set of rights, where the new right is part of the tenant set of rights for the tenant” (add new custom configuration right [Fig16]).
 Neither Howarth nor Sullivan explicitly disclose “and synchronize the role instance of the tenant such that the new right is added to the role instance set of rights for the tenant”

However, Gadamsetty in an analogous art discloses “and synchronizing the role instance for the first tenant such that the new right is added to the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty [Fig.26] in which A database system may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty [par.0407]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 20 in view of claim 15, the references combined disclose “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: remove a selected right from the role template set of rights” (Remove feeder allows for removal of a selected right [Fig.11/item 1118]).
Neither Howarth nor Sullivan explicitly disclose “and synchronize the role instance of the tenant such that the selected right is removed from the role instance set of rights of the tenant.”
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffry Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433              

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433